NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ALEXANDER CASTILLO-                      No.    17-72936
CRESPO,
                                                Agency No. A206-676-194
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 16, 2019
                             San Diego, California

Before: HURWITZ, OWENS, and LEE, Circuit Judges.

      Carlos Alexander Castillo-Crespo, a native and citizen of El Salvador,

petitions for review of a decision of the Board of Immigration Appeals (“BIA”),

finding that his appeal from a removal order of an Immigration Judge (“IJ”) was




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
withdrawn pursuant to 8 C.F.R. § 1003.4.1 We have jurisdiction under 8 U.S.C.

§ 1252. We grant the petition and remand.

      Waiver of the right to appeal a removal order must be “considered” and

“intelligent.” Chavez-Garcia v. Sessions, 871 F.3d 991, 996 (9th Cir. 2017) (quoting

United States v. Mendoza-Lopez, 481 U.S. 828, 840 (1987)). The applicant must

therefore be informed that departure from the country would waive the right to

appeal. Id. at 997-98. Although Chavez-Garcia dealt with 8 C.F.R. § 1003.3(e),

which provides for “waiver” of the right to appeal when a petitioner departs the

country before appealing the order of an IJ to the BIA, there is no material difference

between the “waiver” and “withdrawal” of an appeal through departure. When an

appeal is withdrawn, the decision of the IJ is “final to the same extent as though no

appeal had been taken.” 8 C.F.R. § 1003.4.

      The government presented no evidence that Castillo knew departure would




1
      The regulation provides:

             Departure from the United States of a person who is the subject
             of deportation or removal proceedings, except for arriving aliens
             as defined in § 1001.1(q) of this chapter, subsequent to the taking
             of an appeal, but prior to a decision thereon, shall constitute a
             withdrawal of the appeal, and the initial decision in the case shall
             be final to the same extent as though no appeal had been taken.

      8 C.F.R. § 1003.4.

                                          2
result in the withdrawal his appeal, and the BIA made no such finding.2 Nor is there

clear and convincing evidence in the record that Castillo knew of this consequence

before his alleged departure. See Chavez-Garcia, 871 F.3d at 997 (holding that there

must be “clear and convincing evidence” of waiver) (citing United States v. Gomez,

757 F.3d 885, 894 (9th Cir. 2014)).3

      PETITION FOR REVIEW GRANTED; REMANDED.




2
      Castillo relied on Chavez-Garcia in a supplemental filing to the BIA, which
addressed that opinion in its decision. See Parada v. Sessions, 902 F.3d 901, 914
(9th Cir. 2018) (“It is well-established that we may review any issue addressed on
the merits by the BIA, regardless of whether the petitioner raised it before the
agency.”).
3
     Because we grant the petition on this ground, we do not address the other
arguments in Castillo’s petition.

                                         3
Castillo-Crespo v. Barr, No. 17-72936                                     FILED
LEE, Circuit Judge, dissenting:                                            NOV 13 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
      I respectfully dissent for two reasons.

      First, Castillo-Crespo did not adequately raise and exhaust the argument that

he allegedly did not receive sufficient notice about the effect of departing the

country. He did not argue this in his merits brief to the BIA, and instead relies

solely on a submission to the BIA that simply states that Chavez-Garcia v.

Sessions, 871 F.3d 991 (9th Cir. 2017) “is directly relevant to his case.” See Abebe

v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (“Petitioner will

therefore be deemed to have exhausted only those issues he raised and argued in

his brief before the BIA.”).

      Second, even assuming that the claim is exhausted, Castillo-Crespo’s

argument fails because he received sufficient notice about the effect of his

departure. To file a notice of appeal with the BIA, Castillo-Crespo had to use

Form EOIR-26. The instructions for Form EOIR-26 states “[i]f you leave the

United States after filing an appeal with the Board, but before the Board decides

your appeal, your appeal may be withdrawn and the Immigration Judge’s decision

put into effect as if you had never filed an appeal.” This is sufficient warning of

the effects of his departure.